Citation Nr: 0637655	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to 
April 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

At the March 2006 VA audiology examination, the examiner 
found that the veteran has recurrent, bilateral tinnitus that 
is most likely caused by noise exposure.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss 
manifested by Maryland CNC Test scores of 54% in the right 
ear and 28% in the left ear.  

2.  The veteran's current hearing loss is not related to 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) existence of a current 
disability; (2) existence of a disease or injury during 
service; and (3) a nexus between the current disability and 
any injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  As discussed below, in the 
absence of competent medical evidence linking the veteran's 
current hearing loss to his active military service, service 
connection is denied.  

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when speech recognition scores 
using the Maryland CNC Test (controlled speech discrimination 
test) are less than 94 percent.  38 C.F.R. § 3.385.  The 
veteran's speech recognition scores (54 percent in the right 
ear and 28 percent in the left) were well below that 
threshold.  The existence of a current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 satisfies 
the first requirement for service connection.      

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the veteran claims that he was exposed to 
loud noises during his active military service, which would 
be considered an injury of acoustic trauma during service.  
His DD Form 214 shows that he was a welder.  He testified 
that his work during service was performed in a machine shop.  
While that metal shop was noisy, he testified that he was 
provided with no hearing protection.  He also testified that 
when he was once inspecting an aircraft during active 
service, it backfired and he lost his hearing for 24 to 36 
hours.  He explained that he went on sick call and was told 
to put cotton in his ears and if the hearing had not returned 
in 2 days to report to the hospital.  Since his hearing did 
return within 2 days, he did not report to the hospital.  The 
record thus shows that the veteran was exposed to loud noise 
during service.  

The veteran is competent to provide evidence concerning what 
he experienced, such as exposure to noise.  But he is lacks 
medical training and is, therefore, not competent to provide 
an opinion linking his current hearing loss to disease or 
injury, including acoustic trauma injury, during his active 
military service.  Exposure to noise in service does not 
necessarily mean that the veteran's current hearing loss is 
due to an acoustic trauma injury during service.

Here, the veteran's service records are silent as to any 
hearing problems.  His service medical records reflect other 
complaints by the veteran, but not hearing complaints.  On 
his medical history form at discharge, the veteran noted no 
hearing problems.  The examiner at his discharge examination 
recorded that the veteran scored 15 out of a possible 15 
bilaterally on a whisper test, and did not note any hearing 
problems on the discharge examination report.  No frequency-
specific pure-tone threshold data is recorded for the period 
of the veteran's service.  The contemporaneous records thus 
do not establish that hearing loss was incurred during 
service.  

A second method of proving inservice onset of a hearing 
disability is by using the presumption provisions of 
38 C.F.R. § 3.309 (governing an organic disease of the 
nervous system), which incorporates the timing provisions of 
38 C.F.R. § 3.307.  Together, those regulations provide that 
even if it is not otherwise established that a hearing loss 
was incurred in or aggravated during service, if the 
disability is manifested to a compensable degree of 
10 percent or more within one year following service, 
inservice incurrence will be established.  The veteran 
testified that after he lost his hearing for 24 to 36 hours 
in October or November 1954, his hearing was never again as 
good as it had been before that incident.  But he did not 
seek medical treatment for his hearing loss until 1964-eight 
years following service.  Thus, no medical evidence in the 
record shows that any hearing loss was manifested so soon 
after discharge.  And no measurable data is in the record to 
establish that his hearing loss was at a 10 percent 
compensable degree during that year following service.  So 
the presumption provisions of 38 C.F.R. § 3.307 and 3.309 can 
not be used to establish that the hearing loss disability was 
incurred during service.  

Finally, for a disease diagnosed after discharge, a veteran 
can establish that the disease was incurred during service, 
when all of the evidence, including the inservice evidence, 
indicates that it was incurred during service.  38 C.F.R. 
§ 3.303(d).  It is sometimes possible for a medical 
professional to determine that on the basis of a pattern of 
hearing loss and a history of noise exposure supported by the 
veteran's service records or other evidence, the veteran's 
current hearing loss must be related to that noise exposure 
during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(if hearing loss doesn't meet disability standards at 
discharge or during presumptive period, service connection 
may be established by evidence demonstrating that the disease 
was in fact incurred or aggravated during the veteran's 
service); Peters v. Brown, 6 Vet App 540 (1994) (statements 
by combat veteran's peers of audio conditions that were 
consistent with available service records can establish 
inservice injury).  The veteran submitted a statement by a 
friend who served with him in active military service and who 
explained that after the veteran was in a bobsled accident in 
1956, he had difficulty with his hearing.  The veteran 
testified that he received his first hearing aids in 1963, 
but he had no medical records from that visit to support his 
contention that his hearing disability was incurred during 
service.  And no medical professional has examined the 
evidence and made a credible determination that the veteran's 
hearing disability was incurred during service.  Since the 
record does not establish that a hearing loss injury or 
disease was incurred during service, service connection must 
be denied.  

In the alternative, service connection must be denied because 
a nexus between the current hearing loss disability and the 
veteran's active military service is not established on this 
record.  The March 2006 VA examiner reviewed the veteran's 
claims file which included service medical records, treatment 
records, audiology examinations, hearing testimony, and the 
buddy statement about the veteran's hearing loss.  She also 
recorded the veteran's medical history and administered an 
audiology examination.  She then concluded that it was not 
possible to give an opinion whether the veteran's current 
hearing loss disability was related to disease or injury 
incurred during service.  

That conclusion is fully supported by the record.  There is 
no frequency specific pure-tone threshold information for any 
period prior to 1992.  Instead, the whisper test, which is 
not sensitive to the identification of high frequency hearing 
loss, was used to measure the veteran's hearing at the 
enlistment and discharge exams and the results of no tests at 
all appear in the record for a period of more than 35 years 
after discharge.  As a result, the examiner was unable to 
examine the changes in the veteran's condition during 
service, so she could assess a pattern of hearing loss, if 
any, during service.  Moreover, she was unable to compare his 
condition at discharge with his current condition to see if a 
relationship existed between the two conditions.  Without the 
ability to compare the relative hearing conditions, the 
examiner concluded that it was not possible to determine the 
etiology of the current hearing loss.  

The record contains some statements connecting the veteran's 
current hearing loss disability to his military service.  The 
veteran testified that his hearing loss stemmed from the time 
the aircraft backfired on him.  His friend's March 2003 
statement implies that the veteran's hearing was related to 
his bobsled accident during active service.  But the opinions 
of the veteran and his friend, who are both lay persons, are 
not persuasive as to the etiology of his hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  

The veteran complains that merely because he and his friend 
are lay persons, their opinions should not be set aside.  He 
argues that it does not take a medical expert to notice that 
when he used equipment, he had to turn the volume higher than 
other people did, or, that he noticed (and his wife noticed) 
that he had difficulty hearing what people said.  He is 
correct that lay testimony about the existence of diminished 
hearing is relevant in this claim and must be considered.  
But an opinion about the cause of diminished hearing, rather 
than a statement of the symptoms that imply the existence of 
diminished hearing, is a medical judgment that is beyond the 
competence of lay persons.  And the medical professional who 
considered all the evidence in the claims file and the 
veteran's current hearing disability failed to find a nexus 
between his current disability and his active service.  The 
examiner determined that an opinion whether the current 
disability was related to service could not be made without 
resort to mere speculation.  

Another statement about the etiology of the veteran's hearing 
loss disability appears in the record.  An unsigned 
December 1995 otolaryngology clinic note provided by the 
office of Dr. W. includes a sentence that the cause of the 
veteran's deafness was probably due to Air Force work and 
work as a printer.  From the context of the sentence in the 
first paragraph (between recording the complaint that brought 
the veteran to the clinic that day and recording family 
history of hearing loss and before the paragraph listing 
prior medical history), it is likely that the note merely 
reflects a statement of the veteran rather than a considered 
medical judgment of the examiner.  The bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the statement 
cannot be relied on.  

But even if the statement represents the opinion of a medical 
professional, it is too flawed to establish a connection 
between the veteran's current hearing disability and his 
military service.  First, since the statement is 
speculative-military service and post-service employment 
"probably" caused the veteran's deafness-it can not 
establish that the hearing loss is related to service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (statement that 
disease could have been acquired during service is too 
speculative to be probative).  Second, there is no rationale 
whatsoever to support that statement.  The note fails to 
identify the degree or duration of noise exposure during 
service, any patterns of hearing loss, and/or any other 
factor that would lead a medical professional to such a 
conclusion.  See Bloom v. West, supra (the required medical 
certainty needed in a medical judgment is not found in a 
statement unsupported by any rationale).  Finally, an opinion 
as to inservice injury or disease that is made without 
examining the veteran's service records is simply not 
probative.  See Grover v. West, 12 Vet. App. 345, 348 (1998) 
(a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence).   Thus, whether the veteran made that 
statement or a medical professional did, it is not competent 
evidence to be relied on in evaluating the claim for service 
connection.  

The veteran's representative argues that since the VA 
examiner stated she was unable to give an opinion about the 
etiology of the veteran's hearing disability, reasonable 
doubt should be resolved in favor of the veteran.  But the 
reasonable doubt doctrine of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 only applies when there is an approximate 
balance of evidence in favor of the claim and evidence 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  Here, 
there is no competent evidence to establish a connection 
between the current disability and active service, so the 
reasonable doubt doctrine does not apply.    

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's June 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
February 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had in his possession 
pertaining to his claim, that invitation was included in the 
March 2006 letter to the veteran, which provided notice to 
the veteran well before the appeal was recertified to this 
Board in September 2006.   

Although the letters to the veteran did not describe what 
evidence was needed with respect to the disability rating 
criteria and the effective date for service connection for a 
hearing loss disability, that information was included in the 
May 2006 supplemental statement of the case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not prejudiced by the delay in 
receiving that notice, however, because service connection 
was denied, rendering moot all issues relating to the rating 
of a disability award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, VA treatment records, 
and all private medical records identified by the veteran.  
In addition, VA provided the veteran with a medical 
examination and the opportunity to submit sworn testimony in 
a personal hearing.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


